Citation Nr: 0934191	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of death pension 
benefits, in the reduced amount of $4,786.00.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to 
July 1946.  He died in November 2002.  The appellant is the 
surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 decision of the Committee on 
Waivers and Compromises (Committee or COWC) of the Department 
of Veterans Affairs (VA), Milwaukee, Wisconsin, Regional 
Office (RO).  

In the June 2005 decision, the Committee considered a waiver 
as to a total indebtedness of $7,968.00, and granted a 
partial waiver in the amount of $3,182.00, but determined 
that the appellant had not filed a timely application for a 
waiver of her death pension overpayment indebtedness with 
respect to the overpayment amount of $4,786.00, thereby 
denying consideration of a waiver as to that amount.  

In June 2008, the Board granted a favorable disposition with 
respect to the issue of whether a waiver was timely filed and 
remanded the issue of entitlement to a waiver of overpayment 
of death pension benefits, in the reduced amount of 
$4,786.00, for additional development and due process 
concerns.  In October 2008, the matter was remanded as the RO 
did not substantially comply with the remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the June 2008 Board decision, the appellant was given the 
favorable disposition with respect to the issue of whether 
her request for a waiver of overpayment was timely filed.  
The Board then remanded the underlying issue of entitlement 
to a waiver of recovery of the overpayment of death pension 
benefits, in the reduced amount of $4,786.00, in order for 
the RO to issue a statement of the case (SOC) stating that 
the appellant's September 2005 notice of disagreement not 
only disputed the issue of timeliness of her request for a 
waiver, but also disagreed with the Committee's decision not 
to waive the entire amount of overpayment.  In June 2008, the 
RO issued a supplemental statement of the case (SSOC) 
affirming its prior decision to deny consideration for the 
waiver of overpayment as the appellant's application was 
found untimely.  In October 2008, the Board again remanded 
the matter as the RO did not comply with the Board's remand 
request for a SOC for the issue of entitlement to a waiver of 
recovery of the overpayment of death pension benefits, in the 
reduced amount of $4,786.00.  In March 2009, the RO issued an 
SOC for the issue of entitlement to a waiver in the amount of 
$4,786.00.  The RO, however, did not fully comply with the 
Board's remand request.  In its reason and bases, the RO 
again addressed the issue of timeliness of the appellant's 
request for a waiver of overpayment and stated that they were 
precluded from considering the appellant's request for a 
waiver as the appellant's application was found untimely.  
This SOC shows that the RO did not adequately consider the 
Board's October 2008 decision.

The Board stresses that the issue of timeliness of the 
appellant's request for a waiver has been fully adjudicated 
by the Board and a favorable decision was rendered.  
Therefore, timeliness of the request for a waiver of 
overpayment is no longer an issue before the RO and the RO is 
not precluded from adjudicating the underlying issue on the 
merits.  


The RO is now required to issue a decision on the merits on 
the issue of entitlement to a waiver of recovery of the 
overpayment of death pension benefits, in the reduced amount 
of $4,786.00.  When there has been an initial adjudication of 
a claim and a notice of disagreement has been filed as to its 
denial, the appellant is entitled to a SOC, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Board decisions are routinely vacated by the Court due to a 
failure to meet the requirements of a prior Board remand.  As 
such, a remand is required to correct these deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the Committee on Waivers 
and Compromises at the RO should consider 
all of the evidence of record and 
adjudicate the issue of whether the 
appellant is entitled to a waiver of the 
remainder of the overpayment not 
previously waived in the reduced amount 
of $4,786.00.  

2.  If a complete grant of the claim 
remains denied, the appellant should be 
provided a statement of the case.  The 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue noted above.  If a waiver is denied, 
the Committee should explain the reasons 
and bases for that decision, specifically 
addressing the principles of equity and 
good conscience, in accordance with 
38 C.F.R. § 1.965(a).  The appellant must 
be advised of the time limit in which she 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  

Then, only if the appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




